      Case 1:19-cv-00610-LJL-RWL Document 173 Filed 11/25/20 Page 1 of 2




                                                                             Main Brooklyn Office
                                                          1602 McDonald Avenue, Brooklyn, NY 11230




Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ

                                         November 24, 2020
Via ECF
Hon. Robert Lehrburger                                                                            11/25/2020
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              RE: Webber, et al. v. Dash, et al; DOCKET NO. 1:19-cv-610-CM
                Request to Adjourn the December 8, 2020 status conference


Dear Judge Lehrburger,

This office is counsel to the Defendants in this matter. I write pursuant to your Honor’s
Individual Rules of Practice Part I., F, to request an on consent adjournment of the status and
scheduling conference presently scheduled for December 8, 2020 at 2:30pm. ECF Doc. No. 164.

In short, the undersigned is commencing a remote bench trial in the Supreme Court, New York
County on the morning of December 7, 2020, which is scheduled to conclude on December 10,
2020. Accordingly, I respectfully request that the December 8, 2020 conference be adjourned to
either the afternoon of December 3 or 4, 2020 (counsel for Plaintiffs is also available on these
dates and times), or a date and time after December 10, 2020.

This is the first request for the relief sought herein.

                                                           Respectfully submitted,
                                                           TURTURRO LAW, P.C.
                                                           By: Natraj S Bhushan
To (via ECF): Christopher Brown, Esq.


                                                    1  
  Case 1:19-cv-00610-LJL-RWL Document 173 Filed 11/25/20 Page 2 of 2




Adjournment granted. Conference rescheduled for December 3, 2020, at 3:30 p.m.




                                                   11/25/2020
